Citation Nr: 0508151	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
right ankle disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from August 1978 to August 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO, 
which, inter alia, denied service connection for a right knee 
disability, claimed as due to the service-connected right 
ankle disability.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1998.  In his March 1998 VA Form 
9, substantive appeal, the veteran requested to appear at a 
personal hearing before a Veterans Law Judge sitting at the 
RO.  The hearing was subsequently scheduled for January 2000, 
but the veteran failed to report for the scheduled hearing.  
The veteran neither provided a reason for the failure to 
report, nor requested that the hearing be rescheduled.  As 
such, the Board finds that the veteran no longer desires a 
personal hearing before a Veterans Law Judge at the RO.

In March 2000, the case was remanded by the Board to the RO 
for additional development of the record after the Board 
determined that the veteran's claim of service connection 
for, inter alia, a right knee disability was well grounded.  
After completion of the requested development, the RO issued 
a Supplemental Statement of the Case (SSOC) in February 2003 
and returned the case to the Board for further appellate 
review.  

However, in an April 2003 Memorandum, the Board determined 
that additional development of the record was necessary prior 
to the issuance of a decision on the merits.  The additional 
development was ordered at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002).

Before any additional development was undertaken at the 
Board, a remand was issued in December 2003 explaining that 
in light of recent cases of the United States Court of 
Appeals for Veterans Claims (Court), all development would be 
conducted at the RO level.  

After completion of the additional development requested, the 
RO issued a SSOC in December 2004 and returned the case to 
the Board for further appellate review.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has a current right knee disability that had its 
clinical onset in service or was caused or aggravated by 
service-connected disability.  


CONCLUSION OF LAW

The veteran is not shown to have a right knee disability due 
to disease or injury that was incurred in or aggravated by 
service, to include arthritis on a presumptive basis; nor 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a right knee disability, the Board 
finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in March 
2003 and March 2004 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service and/or a service-connected 
disability.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2003 and March 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2003 and March 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

In this regard, the Board notes that the veteran, through 
every stage of this appeal, has continued to provide the RO 
with information regarding when, where, and by whom he has 
been treated for his claimed disabilities.  Moreover, the 
veteran has, throughout the appeal period, continued to 
submit private treatment records relevant to his claims.  The 
RO made efforts to obtain all medical records identified by 
the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable September 1997 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
March 2003 and March 2004 letters, he was specifically asked 
to tell VA about any additional information or evidence and 
send VA the evidence needed as soon as possible.  Thus, he 
was, in effect, asked to submit all evidence in his 
possession.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim prior to the September 1997 rating decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

The veteran asserts that his service-connected right ankle 
disability has caused him to develop a right knee condition 
due to the extra dependence on his right knee for support.  
In other words, the veteran asserts that he has a current 
right knee disability that is proximately due to his service-
connected right ankle disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a non-
service-connected disorder is found to be proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).

Under 38 U.S.C.A. § 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A careful review of the veteran's service medical records is 
negative for any complaints, findings or diagnosis of a right 
knee disability.  The service medical records do indicate 
that the veteran injured his right ankle in July 1981 when 
the ankle was struck by a horseshoe.  

In February 1994, the veteran filed a claim of service 
connection for various disabilities, including a right ankle 
disability.  Service connection was subsequently granted for 
a right ankle disability, characterized as osteophytic 
changes of the right ankle, in a September 1994 rating 
decision.  

At a January 1997 VA examination, the veteran reported that 
due to the progressive pain and difficulty walking on his 
right ankle, he has appeared to aggravate his right knee and 
low back.  

In a statement received at the RO in February 1997, the 
veteran again noted that he had recently developed problems 
with right knee pain due to a worsening of his service-
connected right ankle disability.  

March 1997 x-rays of the veteran's right knee were normal.  
Lateral and tunnel views of the right knee did not reveal any 
fracture, bone destruction, arthritis, loose body, soft 
tissue calcification or other bone or joint abnormality.  

The veteran was afforded a VA examination for joints in March 
1997.  The examiner noted the veteran's complaints of right 
knee pain, and his assertion that the pain was due to the 
service-connected right ankle disability.  On examination of 
the veteran's right knee, the examiner noted no swelling or 
deformity of any joints.  He had no other impairment of his 
knee.  There was no subluxation, lateral instability, non-
union, loose motion, or malunion of the right knee.  Flexion 
of the right knee was to 140 degrees and extension was to 0.  
The diagnosis was that of complaints of right knee pain.  The 
examiner noted that the veteran had a history of a right 
ankle injury in 1980, but that his right ankle examination 
was normal.  The examiner also noted that the veteran had a 
normal right knee on examination.  

A March 1997 private physical rehabilitation report notes 
that the veteran complained of increased right ankle pain 
with weakness, increased knee pain and increased right low 
back pain.  The veteran reported his ankle pain had 
progressively increased and he continued to walk with a limp.  
Specifically, the veteran complained of anterior right knee 
pain.  There was no significant palpable tenderness noted in 
the right knee and the range of motion was normal.  There was 
no ligamental or meniscus pathology present in the right knee 
with special testing.  The veteran did have an antalgic gait 
pattern favoring the right lower extremity.  The veteran was 
unable to do one leg toe raises with the right lower 
extremity and had difficulty with one leg squats.  

In a February 1997 memorandum that was received at the RO in 
May 1997, one of the veteran's private doctors noted that the 
veteran had been suffering from right ankle pain and weakness 
since an injury that occurred in 1980.  The doctor further 
noted that over the years, the veteran had considerable 
problems with the right ankle, tending to favor the right 
ankle, and that had led to right sided knee and low back 
pain.  The private doctor also noted that x-rays showed 
degenerative osteoarthritis involving the right knee, and 
concluded that it was reasonable to assume that the veteran's 
right knee and low back pain were related to his previous 
right ankle injury.  

In a September 1997 rating decision, service connection for a 
right knee condition was denied.  The veteran subsequently 
testified at a personal hearing before a Hearing Officer at 
the RO in January 1998, at which time he entered a Notice of 
Disagreement with the September 1997 rating action.  The 
veteran testified that his private doctor told him that x-
rays of his knees from March 1997 showed arthritis.  

A VA progress note from January 1998 noted that the veteran's 
right knee was without effusion, and had full range of 
motion.  It was also noted that the veteran had a normal x-
ray of the right knee one year prior.  Current x-rays from 
January 1998 were compared with the March 1997 films and 
there was no evidence of fracture or dislocation.  The 
articular surfaces were smooth with no evidence of soft 
tissue calcification or foreign material.  There was no 
significant interval change.  The impression was that the 
right knee was within normal limits.  

A March 1998 VA orthopedic clinic progress note noted that 
the veteran continued to complain of pain in his right knee.  
Examination of the right knee revealed normal range of motion 
without crepitus.  There was no effusion, no ligamentous 
instability and no masses.  

In a March 2000 decision, the Board determined denied service 
connection for a right hip disability, claimed as secondary 
to the service-connected right ankle disability and 
determined that the veteran had submitted well-grounded 
claims of service connection for a low back disability and a 
right knee disability, both claimed as secondary to the 
service-connected right ankle disability.  The Board 
specifically noted that the February 1997 statement by the 
veteran's private doctor (as addressed herein above) 
indicated that x-ray studies disclosed osteoarthritis of the 
veteran's right knee and opined that the veteran's right knee 
pain was a complication of the service-connected right ankle 
disability.  The Board determined that the private doctor's 
statement was sufficient to establish that the claim was 
plausible, and thus, well grounded.  As such, the issues were 
remanded to the RO for further development of the record.  

The veteran was afforded a VA examination for joints in 
February 2003.  The veteran reported that in 1993, he fell 
and struck his right knee on a metal object when his right 
ankle buckled.  The veteran still reported occasional pain in 
the right knee.  The examiner noted that the veteran was 
employed as a child support enforcement officer for the State 
and had lost no time from work in the past year due to 
problems with either his back, his right ankle, or his right 
knee.  

Physical examination of the veteran showed a well-developed 
and well-nourished man who did tend to limp when walking from 
the waiting room to the examining room.  He was able to move 
about the examining room without demonstrable difficulty and 
climbed on and off the examining table without apparent pain.  
When the veteran stood, he had normal alignment and 
configuration of the right ankle relative to the left.  There 
was no deformity.  He walked with a normal gait and was able 
to walk on heels without difficulty.  However when asked to 
walk on his toes, the right ankle did have somewhat of a 
tendency to buckle or give.  Examination of the right knee 
showed no swelling, tenderness, or deformity.  The right knee 
would flex to 140 degrees and extended to 0 degrees.  The 
ligaments were stable.  

The examiner noted that veteran did indeed have some type of 
process in the right ankle which caused him some weakness and 
pain.  On the other hand, the examiner did not think that the 
veteran's back condition was in any way related to the 
service-connected right ankle disability.  

With regard to the right knee, the examiner did note the 
veteran's assertions that he struck his knee on a hard object 
when he fell due to buckling of the right ankle.  However, 
the examiner noted that although he had some intermittent 
problems with his knee, they appeared to be only of minor 
significance.  

The examiner concluded that the veteran indeed had some type 
of pathologic process in the right ankle which was causing 
him some difficulty, despite the fact that no one had really 
been able to come up with a firm diagnosis.  On the other 
hand, the examiner did not think that the back condition was 
in any way related to the ankle problem.  Finally, the right 
knee was intermittently symptomatic as a result of a fall in 
1993, but opined that the problem was relatively minimal.  

In an April 2003 decision, the Board denied the veteran's 
claim of service connection for a back disability, claimed as 
secondary to the service-connected right ankle disability.  
However, the Board determined that additional development was 
warranted with regard to the veteran's claim of service 
connection for a right knee disability.  As the February 2003 
VA examiner did not specifically indicate whether the veteran 
had a current right knee disability, and if so, whether it 
was at least as likely as not due to, or aggravated by, the 
service-connected right ankle disability, the Board 
determined that another VA examination was warranted.  

X-rays taken in February 2004 of both knees noted that joint 
spaces were normal.  There was no osteophytosis, no 
osteochondral defects or loose bodies noted.  There was no 
chondrocalcinosis, no fracture, and no dislocation.  There 
was no subluxation of the patella on either side.  Joint 
space was normal in the patellofemoral articulation.  The 
impression was that of normal bilateral knees.  

The veteran was afforded a VA examination in April 2004.  The 
veteran reported that his right knee pain began shortly after 
he had left knee surgery in approximately 1998.  The veteran 
attributed the right knee pain to over-utilization from 
weight bearing changes.  The veteran reported that both his 
knees popped and clicked, but that the right knee "gives 
out" and that caused him to fall as many as three times per 
week.  He stated that the knee felt dead and then gave out.  
The veteran was given knee supports the day prior to the 
examination, but did not have any knee supports prior to that 
time.  On a scale of 1-10 with 10 being the worst possible 
pain, he rated his pain at a level of 3-4.  He had 
exacerbations of pain during the weather changes that lasted 
all day, but he was able to do all of his activities of daily 
living.  The veteran reported that he did have some problem 
climbing up ladders.  The veteran was able to climb three 
flights of stairs, and noted that it was more painful to go 
up, but that he worried more about going down.  The veteran 
could walk one half mile, but he does not run.  He could 
comfortably sit for 20 minutes.  The examiner noted that the 
veteran's February 2004 x-ray studies were negative for 
degenerative changes.  

Physical examination revealed a well-developed, well-
nourished male.  His height was 5 feet, 9 inches, and his 
weight was 200 pounds.  The veteran limped slightly, favoring 
his left lower extremity.  He did not use his arms to push 
out of a chair.  He had bilateral knee support.  He was not 
using a cane.  He was able to do a deep knee bend at 30 
degrees on ten occasions.  There was no atrophy of the 
musculature of the lower extremities bilaterally.  Passively, 
the knees flexed 140 degrees and extended 0 degrees 
bilaterally.  No effusions were identified.  There was 
bilateral patellar compression tenderness, but no crepitus.  
The medial collateral ligaments were stable.  Lachman's and 
McMurray's were negative.  The diagnosis was that of 
bilateral chondromalacia patella.  The veteran reported 
having instability, but that was not confirmed on clinic 
examination.  There was no evidence of pain, fatigue, 
weakness, or incoordination.  He did not have exacerbations 
of knee pain that interfered with activities of his daily 
living and no additional considerations were recommended.  

In sum, the medical evidence in this case shows that the 
veteran has complained of right knee pain and has attributed 
his right knee pain to the service-connected right ankle 
disability.  However, there is no objective evidence of a 
current right knee disability.  Although the veteran's 
private physician indicated in February and March 1997 that 
x-ray evidence showed osteoarthritis of the right knee, the 
veteran has not provided the actual x-ray studies confirming 
that he has arthritis of the right knee.  Moreover, 
subsequent x-ray studies taken in January 1998, February 2003 
and February 2004 were negative for findings of arthritis or 
any other knee abnormality.  Thus, while arthritis has been 
diagnosed, the persuasive evidence is against a conclusion 
that it is currently present.  It has not been demonstrated 
to a compensable degree within one year of service discharge 
so as to support a grant of service connection on a 
presumptive basis.

VA examinations in March 1997, February 2003, and April 2004, 
as well as a VA progress report from March 1998 were all 
negative for any objective findings of current knee 
disability.  For example, all of the examination reports 
indicated that there was no evidence of subluxation, 
instability, effusion, crepitus or limitation of motion of 
the right knee.  Moreover, the examiner in February 2003 
noted only a contusion of the right knee, related to a fall 
in 1993, and indicted that the veteran's right knee was 
"intermittently symptomatic," but the problem was 
relatively minimal.  

The Board is cognizant of the February 2004 VA examiner's 
diagnosis of "bilateral chondromalacia patella."  However, 
this diagnosis is based on the veteran's complaints of pain 
and bilateral patellar compression tenderness.  The examiner 
specifically noted that the veteran's knees had normal range 
of motion, and no effusions were identified.  There was no 
crepitus and the ligaments were stable.  The examiner 
concluded that there was no evidence of pain, fatigue, 
weakness, or incoordination, and veteran did not have 
exacerbations of knee pain that interfered with activities of 
his daily living.  

Moreover, according to Dorland's Illustrated Medical 
Dictionary 321 (28th ed. 1994), chondromalacia patella is 
defined as pain and crepitus over the anterior aspect of the 
knee, particularly in flexion, with softening of the 
cartilage on the articular surface of the patella and, in 
later stages, effusion.  In this case, the veteran has 
complained of pain, but the objective findings are negative 
for both crepitus and effusion.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

The Board is mindful of the veteran's sincere belief that the 
right knee pain entitles him to a grant of service 
connection.  Nonetheless, the veteran was not shown to have 
an actual right knee disability other than his subjective 
complaints of pain.  Moreover, although the VA examiner in 
February 2004 diagnosed chondromalacia patella, no examiner 
has opined that any softening of the cartilage on the 
articular surface of the patella of the right knee is in any 
way related to injury or disease in service, or to the 
service-connected right ankle disability.  As such, absent 
evidence of an actual right knee disability that is 
etiologically related to an injury or disease in service; or 
to the service-connected right ankle disability, the 
veteran's claim of service connection for a right knee 
disability is not supported by the evidence.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  The record 
contains no evidence that the veteran has an objective, 
current, identifiable right knee disability, other than 
possible softening of the cartilage on the articular surface 
of the patella, which has not been linked to service or to a 
service-connected disability on any basis.  

Moreover, at the February 2004 examination, the veteran 
reported that his right knee pain began after he had left 
knee surgery in approximately 1998.  This is inconsistent 
with previous assertions that he first noticed right knee 
pain when his service-connected right ankle disability 
worsened.  Nonetheless, the objective evidence in this case 
does not show that the veteran has a current right knee 
disability that was incurred in or aggravated by service, or 
which is proximately due to the service-connected right ankle 
disability.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right knee disability.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2004).  


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


